Citation Nr: 0913464	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-30 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from to February 1953 to 
February 1956. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which, inter alia, denied service connection for a 
left knee disability and a total rating based on individual 
unemployability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006, the appellant requested an in-person Travel 
Board hearing before a Veterans Law Judge sitting at the RO.  

In a March 2008 letter, the RO advised the appellant that he 
had been scheduled for a Board videoconference hearing, to be 
held in April 2008.  He was advised that by accepting this 
videoconference hearing, he would waive his right to an in-
person Board hearing.  He was advised that he could decline 
the hearing and wait for a future visit by a Veteran Law 
Judge.  

The appellant did not respond to the letter, nor did he 
report for the scheduled hearing.  As a result, his request 
for an in-person Travel Board hearing is still outstanding.  


The Board notes that the importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2008), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904 (a)(3) 
(2008).  Because Travel Board hearings are scheduled by the 
RO, a remand of this matter is necessary.  38 C.F.R. §§ 
20.700, 20.704(a) (2008).  


Accordingly, this case is remanded for the following action:


The appellant should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the Regional Office.  
38 U.S.C.A. § 7107 (West 2002). A 
videoconference hearing in lieu of a 
travel Board hearing may be scheduled 
only with the express consent of the 
appellant.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2008).


The case should then be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




